


110 HR 6190 IH: Iraqi Police Service Improvement Act

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6190
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mrs. Tauscher (for
			 herself, Mr. Brady of Pennsylvania,
			 Mr. Cohen, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To restore to the Department of State responsibility over
		  the Police Training Teams being used to provide advisory support, training and
		  development, and equipment for the Iraqi Police Service, to require the
		  Department of State to provide the majority of members for the Police Training
		  Teams, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iraqi Police Service Improvement Act
			 of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)In 2004, National
			 Security Presidential Directive 36 (NSPD–36) transferred responsibility from
			 the Department of State to the Department of Defense for organizing,
			 equipping, and training all Iraqi security forces and stated that
			 at the appropriate time, the Secretary of State and the Secretary of
			 Defense shall jointly decide when these functions shall transfer to a security
			 assistance organization and other appropriate organizations under the authority
			 of the Secretary of State and the Chief of Mission..
			(2)On
			 May 25, 2007, the Independent Commission on the Security Forces of Iraq, also
			 known as the Jones Commission, was created to assess the readiness of Iraq’s
			 military and police forces and report its findings to Congress.
			(3)The Jones
			 Commission cited progress by the Iraqi Army and the Ministry of Defense but
			 less improvement by the Ministry of Interior, whose dysfunction has
			 hampered the police force. The Jones Commission found the Iraqi
			 Police Service is incapable today of providing security at a level sufficient
			 to protect Iraqi neighborhoods from insurgents and sectarian violence
			 and stressed that the police are central to the long-term establishment of
			 security in Iraq.
			(4)The Jones
			 Commission report stated that although U.S. military officers rather
			 than senior civilian law enforcement personnel lead the Coalition training
			 effort for the Iraqi Police Service; this arrangement has inadvertently
			 marginalized civilian police advisors and limited the overall effectiveness of
			 the training and advisory effort.. The Jones Commission recommended
			 that leadership of the Coalition Police Assistance Training Team (CPATT) and
			 the Police Training Teams should be transferred to senior civilian law
			 enforcement professionals.
			(5)The Jones
			 Commission found the number of civilian international police advisors to be
			 insufficient for the task of training the Iraqi Police Service.
			(6)The Department of
			 Defense’s September 2007 Quarterly Report to Congress on Measuring Stability
			 and Security in Iraq found that the Ministry of Interior and its forces
			 required continued advisory support, training and development, and
			 equipping to be able to progressively assume missions from Coalition forces.
			 The efforts of embedded advisors are focused on addressing continued
			 shortcomings in logistics, leadership and budget execution that hamper
			 improvement, and in certain cases, cause regression.. The advisors also
			 assess and report on the operational readiness of the units they mentor on a
			 monthly basis.
			(7)The Department of Defense September 2007
			 Quarterly Report also stated, Current funding levels for the IPA
			 [International Police Advisors] program and availability of military assets do
			 not allow for full coverage of the more than 1,100 provincial and local police
			 headquarters and stations in Iraq.. In the Department of Defense March
			 2007 Quarterly Report, the Department of Defense stated that cost and
			 risk preclude deploying enough PTTs [Police Transition Teams] to cover all of
			 Iraq’s police stations; at any time, only 5 of Iraq’s 18 provinces have
			 sufficient PTTs . . . Continued PTT presence and participation at Iraqi Police
			 Service stations are needed to improve police readiness and to sustain progress
			 in reforming community policing.. However, Transition Teams are
			 embedded in the Ministry of Defense, the Joint Headquarters, and with most
			 battalions and brigade and division headquarters.
			(8)The Department of Defense September 2007
			 Quarterly Report also stated that there were 238 Police Transition Teams for
			 the Iraqi Police Service, with each team composed of approximately 12–15
			 members, two to four of whom are civilian Department of State contractors,
			 funded by the Department of Defense’s Iraq Security Forces Fund. The remaining
			 members are military personnel.
			(9)In testimony given to the Subcommittee on
			 Oversight and Investigations of the Committee on Armed Services of the House of
			 Representatives, the Department of State stated that since the Department of
			 Defense assumed responsibility for training the Iraqi Security Forces, the
			 Department of Defense has transferred $1,500,000,000 to the Bureau for
			 International Narcotics and Law Enforcement Affairs (INL) of the Department of
			 State to provide trainers and advisors, including 690 International Police
			 Liaison Officers, who are DynCorp contractors, and who serve as advisors in the
			 field to train and mentor Iraqi Police.
			(10)At hearings on the Iraqi Security Forces
			 conducted by the Subcommittee on Oversight and Investigations of the Committee
			 on Armed Services of the House of Representatives, several witnesses agreed
			 that there were not enough civilian police advisors for many units of the Iraqi
			 Police Service and that the military advisors lacked the appropriate policing
			 background to appropriately support the community-policing conducted by the
			 Iraqi Police Service.
			3.Department of
			 State responsibility for Police Transition Teams for the Iraqi Police
			 Service
			(a)Transfer of
			 responsibility
				(1)In
			 generalNotwithstanding
			 National Security Presidential Directive 36 (NSPD–36), not later than 180 days
			 after the date of the enactment of this Act, the Secretary of State shall
			 assume responsibility from the Department of Defense over the Police Training
			 Teams being used in Iraq to provide advisory support, training and development,
			 and equipment for the Iraqi Police Service.
				(2)Statement of
			 understandingNot later than 120 days after the date of the
			 enactment of this Act, the Secretary of State and the Secretary of Defense
			 shall submit to Congress a statement of understanding on command structure,
			 including on the roles and responsibilities of members of the Police Training
			 Teams.
				(b)Composition of
			 teamsThe Secretary of State
			 shall ensure that a majority of the members of each Police Training Team
			 consists of qualified civilian advisors, including employees of the Department
			 of State and employees of contractors secured by the Department of State. Not
			 fewer than two members of each Police Training Team shall be police officers or
			 have retired from police service more than two years before becoming members of
			 a Police Training Team. The leader of each Police Training Team shall also be
			 an employee of the Department of State or an employee of a contractor secured
			 by the Department of State. Members of the United States Armed Forces and
			 personnel from other United States Government agencies, including the
			 Department of Justice, may serve on a Police Training Team in a supporting
			 role.
			(c)Transfer of
			 fundsEffective as of the
			 date on which the Secretary of State assumes responsibility from the Department
			 of Defense over the Police Training Teams, all funds made available for the
			 Police Training Teams (currently funded through the Iraq Security Forces Fund
			 of the Department of Defense) and not expended as of that date shall be
			 transferred to the appropriate account for the Bureau for International
			 Narcotics and Law Enforcement Affairs of the Department of State for the
			 purpose of using Police Training Teams to provide advisory support, training
			 and development, and equipment for the Iraqi Police Service.
			(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of State such sums as may be
			 necessary for the Department of State to staff Police Training Teams in
			 accordance with the findings of the study under section 4(a).
			(e)Continued
			 Department of Defense roleIn
			 addition to members of the Armed Forces serving on Police Training Teams under
			 subsection (b), the Secretary of Defense, at the request of the Secretary of
			 State, shall make available equipment of the Department of Defense for use by
			 the Police Training Teams. The Armed Forces shall continue to provide security
			 for Police Training Teams, in the manner provided for reconstruction teams
			 operating in Iraq.
			4.Studies
			 required
			(a)Staffing for
			 Police Training TeamsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of State shall, in consultation with the Government of Iraq and Coalition
			 forces, conduct a study and submit to Congress a report containing the
			 recommendations of the Secretary on—
				(1)the number of civilian advisors needed to
			 sufficiently staff enough Police Training Teams to cover a majority of the
			 approximately 1,100 Iraqi police stations;
				(2)the availability of Department of State
			 personnel and contractors to staff the Police Training Teams; and
				(3)the funding required to staff the Police
			 Training Teams.
				(b)Update of IG
			 assessmentNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense and
			 the Secretary of State shall submit to Congress an update to the 2005
			 interagency Department of Defense-Department of State Inspector General
			 Assessment of Iraqi Police Training.
			5.Reports on policy
			 implementationNot later than
			 180 days after the date of the enactment of this Act, and every 180 days
			 thereafter, the President shall transmit to Congress a report on the actions
			 that have been taken to implement the requirements of this Act. The report
			 shall specifically identify the status of—
			(1)the assumption of responsibility for Police
			 Training Teams by the Department of State;
			(2)the equipment level of the Iraqi Police
			 Service, including armored vehicles and heavy weaponry, and the advisors on the
			 Police Training Teams assigned to the Iraqi Police Service;
			(3)the number of civilian police advisors
			 training the Iraqi Police Service;
			(4)the number of Police Training Teams and
			 the make-up of each team;
			(5)issues affecting the recruitment of the appropriate number of advisors;
			(6)the indicators used to measure the effectiveness of advisors;
			(7)the indicators used to measure the
			 effectiveness of the Iraqi Police Service; and
			(8)the impact of transferring to the
			 Government of Iraq in 2007 responsibility for the vetting and recruiting of
			 persons for the Iraqi Police Service with respect to the performance of units
			 of the Iraqi Police Service.
			
